      Case 1:18-cv-06685-GBD-SLC Document 81 Filed 10/06/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GERARDO MIGUEL BAEZ DURAN AND WILSON
FRANCISCO SANCHEZ CRUZ, individually and on
behalf of others similarly situated,

                              Plaintiffs,
                                                          CIVIL ACTION NO.: 18 Civ. 6685 (GBD) (SLC)
       -v-
                                                                             ORDER


E L G PARKING INC. d/b/a E L G PARKING INC., et al.,

                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       A telephone status conference was held today, October 6, 2020, regarding the discovery

issues raised by Plaintiff. (See ECF Nos. 74, 77-79). Plaintiff’s Letter-Motion to Compel (ECF No.

74) and Defendants’ Letter-Motion for discovery (ECF No. 79) are DENIED without prejudice as

follows.

       By Tuesday, October 20, 2020, the parties are ordered to complete the following:

       1. Defendants are ordered to complete production of tax returns, financial documents
          and organizational documents reflecting Defendant Bishop Joseph Alexander’s
          connection to, and affiliation with, defendant ELG Parking Inc.
       2. Defendants must serve verified Interrogatories in accordance with Federal Rule of
          Civil Procedure 33(b)(5).
       3. Attorney E. Dubois Raynor must file his contemplated Motion to Withdraw as
          counsel for Defendant Raymond Lopez.

       The deadline for the completion of Bishop Joseph Alexander’s deposition is Friday,

November 20, 2020.
     Case 1:18-cv-06685-GBD-SLC Document 81 Filed 10/06/20 Page 2 of 2




         The Clerk of Court is respectfully directed to close ECF Nos. 74 and 79.


Dated:          New York, New York
                October 6, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge




                                                  2
